This opinion is subject to administrative correction before final disposition.




                                 Before
                     HITESMAN, GASTON, and GEIS,
                        Appellate Military Judges
                         _________________________

                           UNITED STATES
                               Appellee

                                      v.

                      Annie N. LUNSFORD
          Sonar Technician (Surface) Seaman (E-3), U.S. Navy
                              Appellant

                              No. 201900137

                         Decided: 14 November 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judges: Captain Johnathan Stephens, JAGC, USN (arraign-
   ment); Captain Aaron C. Rugh, JAGC, USN (trial). Sentence adjudged
   07 March 2019 by a special court-martial convened at Naval Base San
   Diego, California, consisting of a military judge sitting alone. Sentence
   in the Entry of Judgment: reduction to E-1, confinement for 10
   months, and a bad-conduct discharge.
   For Appellant: Captain Bree A. Ermentrout, JAGC, USN.
   For Appellee: Brian K. Keller, Esq.
                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                         _________________________

PER CURIAM:
   After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
                 United States v. Lunsford, No. 201900137


and fact and that no error materially prejudicial to the appellant’s substan-
tial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                     2